Citation Nr: 1749466	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.



FINDINGS OF FACT

1.  The most probative evidence of record demonstrates it is at least as likely as not that the Veteran's PTSD is etiologically related to an in-service event.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertension is etiologically related to service, or is caused or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1964 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  These matters were previously remanded for additional development by the Board in November 2015.  

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

PTSD

The Veteran contends that he has PTSD due to traumatic experiences in service, including witnessing an airplane crash in which service members died.

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

The question before the Board is whether the Veteran has a current psychiatric diagnosis that either began during active service or is etiologically related to an in-service event that is corroborated by credible supporting evidence.  The Board finds that, allowing the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran does have a diagnosis of PTSD that is related to a verified airplane crash.

The Veteran has set forth several in-service events that he believes caused his current PTSD, including witnessing an airplane crash and an event in which he killed several of his fellow service members.  His claim of killing several fellow service members has not been corroborated by objective evidence.  However, a March 2017 memorandum from the Joint Services Records Research Center (JSRRC) determined that evidence does verify that he witnessed an airplane crash during takeoff on April 1, 1966, with the loss of the entire crew of four.  

There are two VA examinations of record that provide negative nexus opinions, either due to a lack of current psychiatric diagnosis or a finding that the stressor of killing his fellow service members was not credible.  However, a September 2014 VA examination diagnosed the Veteran with PTSD, and discussed two stressors, the unverified event in which the Veteran contends he killed fellow service members, and the verified airplane crash stressor.  The examiner provided a positive etiological opinion, stating that stressor #2, which is the airplane crash stressor, was adequate to support the Veteran's diagnosed PTSD, although the examiner did note that the Veteran placed particular emphasis on the unverified stressor.  Because the September 2014 examiner provided a positive nexus opinion with particular reference to the verified plane crash stressor, the Board will resolve reasonable doubt in the Veteran's favor and find that it is at least as likely as not that the Veteran's PTSD is related to service, in spite of his frequent discussion of an unverified stressor.  Therefore, the Veteran's claim is granted.

Hypertension

The Veteran contends that his hypertension is caused or aggravated by his PTSD, which been service-connected by this decision.  While the July 2012 rating decision on appeal did not adjudicate entitlement to service connection for hypertension on a secondary service connection basis, to include as due to or aggravated by PTSD, such adjudication was made in the May 2017 supplemental statement of the case.  As such, although the RO has not readjudicated the matter with consideration of the award of service connection for PTSD herein, the Board finds that a Remand for such readjudication would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991). At one point the Veteran also alleged exposure to herbicide agents in service in connection with the claim.

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The first question before the Board is whether the Veteran's current hypertension is etiologically related to his active service.  The Board finds that the preponderance of evidence is against such a finding.

The Veteran's service treatment records (STRs) contain blood pressure readings of 120/70 in January 1964 and 132/74 in February 1967.  Neither of these meets the definition of hypertension for VA purposes, which is diastolic blood pressure of 90 or greater or systolic blood pressure of 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, DC 7101, Note (1).  The Veteran reported that his hypertension had existed for the past 5-6 years in December 2009.  Therefore, the record does not reflect that the veteran had hypertension to a degree of 10 percent in or within one year of service, meaning that presumptive service connection as a chronic disease is not warranted.  

The Veteran also discussed exposure to herbicide agents in his September 2010 claim for service connection for hypertension.  The Veteran served on board the USS Constellation, not on the land mass of Vietnam.  A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had military service in Vietnam qualifying him for presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A).  A document compiled for VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" does not indicate that the USS Constellation operated within the inland waterways of Vietnam.  Although the Veteran submitted internet research indicating that the USS Constellation was involved in air strikes and supporting strikes in Vietnam, this research does not indicate that it operated within the inland waterways of Vietnam.  A June 2011 memorandum by the JSRRC found that there was insufficient evidence to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records, and thus they could not verify exposure to herbicide agents.  As the record does not reflect exposure to herbicide agents, it is not necessary to discuss any potential connection between herbicide agents and the Veteran's hypertension.  

The second question before the Board is whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by PTSD, which has been service-connected by this decision.  The Board finds that the preponderance of the evidence does not establish that the Veteran's hypertension is caused or aggravated beyond its natural progress by the Veteran's PTSD.

A VA examination was conducted in February 2017.  The examiner opined that the Veteran's hypertension is less likely than not secondary to service connected PTSD, and it is less likely than not that PTSD aggravated hypertension beyond its natural progression.  As rationale, the examiner explained that although there are many correlations and associations, there is no definitive link between PTSD and the development of hypertension per medical literature review.  The examiner wrote that hypertension has not been directly related to anxiety or neurosis, and while it is well known that stress transiently elevates blood pressure in all individuals, this is a normal response to catecholamine release and such temporary elevation does not chronically aggravate or cause the underlying condition of hypertension.  

Although the Board recognizes that the Veteran sincerely believes that his hypertension is related to his PTSD, there is no indication in the record that the Veteran has the medical training necessary to make a competent medical opinion in this matter.  The medical evidence of record is against the finding that the Veteran's hypertension was caused or chronically aggravated by his PTSD.  For this reason, the Board must deny the Veteran's hypertension claim.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States
Department of Veterans Affairs


